 

Exhibit 10-www(11)

ITALIAN SUPPLEMENT TO THE PLEDGE AGREEMENT
RELATING TO THE BANK REVOLVING CREDIT AGREEMENT

This ITALIAN SUPPLEMENT, dated as of March 3, 2003 (as amended, supplemented or
otherwise modified from time to time, the "Italian Supplement") to the PLEDGE
AGREEMENT relating to the Bank Revolving Credit Agreement (as defined below)
dated as of December 21, 2001 (as amended, supplemented or otherwise modified
from time to time, the "Pledge Agreement"), is made among MEMC ELECTRONIC
MATERIALS, INC., a Delaware corporation (the "Borrower" or the "Pledgor"),
CITICORP USA, INC., as collateral agent (in such capacity, the "Collateral
Agent") and custodian, and CITICORP USA, INC., as attorney-in-fact acting in the
name and on behalf of the Secured Parties (as defined in the Bank Revolving
Credit Agreement defined below). The Pledge Agreement, as supplemented by this
Italian Supplement, shall be referred to herein as this "Agreement". Unless
otherwise defined or specified herein or amended hereby, capitalized terms used
herein which are defined in the Pled ge Agreement or the Bank Revolving Credit
Agreement are used herein as therein defined.

WITNESSETH

WHEREAS, pursuant to the Pledge Agreement, the Pledgors thereunder agreed to
pledge and grant to the Collateral Agent a security interest in the Collateral
(as therein defined) for the ratable benefit of the Secured Parties under a
revolving credit agreement, dated December 21, 2001, among the Borrower, the
lenders from time to time party thereto, and Citicorp USA, Inc. as collateral
agent and administrative agent (as amended, supplemented or otherwise modified
from time to time, the "Bank Revolving Credit Agreement"), pursuant to which the
lenders party thereto agreed to provide the Borrower with a revolving credit
facility in an initial aggregate amount not to exceed U.S.$150,000,000.
Contemporaneously therewith, the Fund Guarantors entered into the Guaranty,
pursuant to which the Fund Guarantors guaranteed the obligations of the Borrower
under the Bank Revolving Credit Agreement;

WHEREAS, pursuant to that certain amended and restated pledge agreement dated
December 21, 2001 (as amended from time to time, the "Reimbursement Pledge
Agreement"), the pledgors thereunder agreed to pledge and grant to the
Collateral Agent a security interest in the Collateral for the ratable benefit
of the secured parties under a reimbursement agreement, dated December 21, 2001,
among the Borrower, the Fund Guarantors, and the Collateral Agent (as amended,
supplemented or otherwise modified from time to time, the "Reimbursement
Agreement"), pursuant to which the Borrower agreed to reimburse the Fund
Guarantors for any and all payments made by the Fund Guarantors under the
Guaranty;

WHEREAS, contemporaneously herewith, the Borrower and Citicorp USA, Inc., acting
both as Collateral Agent and as attorney-in-fact for each of the secured parties
under the Reimbursement Pledge Agreement is entering into, by way of exchange of
correspondence, that certain Italian supplement to the Reimbursement Pledge
Agreement (as amended from time to time, the "Reimbursement Italian Supplement")
so as to perfect, including under Italian law, a first degree security interest
over 65% of the issued and outstanding voting stock of MEMC Electronic Materials
S.p.A. in favor of the secured parties thereunder;

WHEREAS, pursuant to the Bank Revolving Credit Agreement, the Lenders have
agreed to make Loans to the Borrower pursuant to, and upon the terms and subject
to the conditions specified therein and, in particular, subject to the execution
and delivery by the Borrower of the Pledge Agreement to secure: (a) the due and
punctual payment of (i) the principal and premium, if any, and interest
(including

1 of 29



--------------------------------------------------------------------------------

interest accruing during the pendency of any bankruptcy, of insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceedin g, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to the
Secured Parties under the Bank Revolving Credit Agreement and the other Loan
Documents, (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Loan Parties under or pursuant to the Bank
Revolving Credit Agreement and the other Loan Documents, (c) unless otherwise
agreed to in writing by the applicable Lender party thereto, the due and
punctual payment and performance of all obligations of the Borrower or any other
Loan Party, monetary or otherwise, under each Hedging Agreement entered into
with a counterparty that was a Lender (or an Affiliate of a Lender) at the time
such Hedging Agreement was entered into and (d) the due and punctual payment and
performance of all obligations in respect of overdrafts and related liabilities
owed to the Administrative Agent or any of its Affiliates and arising from
treasury, depositary and cash management services in con nection with any
automated clearing house transfers of funds (all the monetary and other
obligations referred to in the preceding clauses (a) through (d) being referred
to collectively as the "Bank Revolver Obligations");

WHEREAS, the Borrower, the Subsidiary Pledgors, the Secured Parties and the
Collateral Agent have executed and delivered the Pledge Agreement to grant a
security interest for the payment and performance in full of the Bank Revolver
Obligations.

WHEREAS, the Borrower, the Secured Parties and the Collateral Agent desire to
supplement and integrate the Pledge Agreement so as to perfect, including under
Italian law, the security interest created for the ratable benefit of the
Secured Parties over that portion of the Collateral owned by the Borrower
consisting in No. 42,250,000 ordinary shares of MEMC Electronic Materials S.p.A.
(the "Italian Issuer") equal to 65% of the issued and outstanding voting stock
of the Italian Issuer (the "Shares") and represented by certificate No. 64 of
the Italian Issuer (the "Certificate"); and

WHEREAS, the parties hereto agree that this Agreement will only concern, relate,
deal exclusively with the security interest created in accordance with New York
law under the Pledge Agreement with respect to that portion of the Collateral
consisting in the Shares which are represented by the Certificate.

NOW, THEREFORE, the Pledgor, the Secured Parties and CITICORP USA, Inc., as the
Collateral Agent and acting also in the name and on behalf of each of the
Secured Parties (and each of their respective successors or assigns), hereby
agree to supplement and integrate the Pledge Agreement, which will continue to
be in full force and effect among the parties hereto and thereto as follows.

On or after the date on which this Italian Supplement shall become effective,
solely for purposes under or relating to this Italian Supplement, each reference
in this Italian Supplement or the Pledge Agreement to "this Pledge Agreement",
"Agreement", "hereunder", "hereof", "herein" or words of like import shall mean
and be a reference to this Agreement (as defined in the Preamble hereof).

On or after the date on which this Italian Supplement shall become effective,
solely for purposes under or relating to this Italian Supplement, each reference
in this Agreement to "Pledgors", "such Pledgor", "each Pledgor" or words of like
import implying a reference to the presence, under the Pledge Agreement, of
Pledgors in addition to the Borrower, shall mean and interpreted to be a
reference only to the Borrower as the sole pledgor of the Shares, and references
to "Collateral" or words of like import shall mean and interpreted to be a
reference only to the Italian Collateral as defined under this Agreement.

2 of 29



--------------------------------------------------------------------------------

The provisions of this Agreement that the Collateral Agent acts on behalf and/or
pursuant to the instructions of the Secured Parties means that the Collateral
Agent will act on behalf and /or pursuant to the instructions of the Required
Lenders as defined in the Bank Revolving Credit Agreement.

> > 1. Pledge.

For any and all purposes solely under this Italian Supplement, Section 1 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 1. Pledge.

  As security for the payment and performance, as the case may be, in full of
the Bank Revolver Obligations, the Pledgor has pledged and granted to the
Collateral Agent, its successors and assigns, and has granted to the Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, among other things, a security interest (the "Pledge") in all of the
Pledgor's following rights and benefits (the "Pledged Rights"): (a) the Shares,
namely No. 42,250,000 ordinary shares of the Italian Issuer equal to 65% of the
voting stock of such company (the "Pledged Interest" or, alternatively, the
"Pledged Securities"; both expressions are deemed to include the New Shares, as
defined in (c) below), par value Euro.48, represented by the Certificate; (b)
subject to Section 5 hereof, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed, espect of, in exchange for or upon the conversion of the
Pledged Securities; (c) shares or stock of the Italian Issuer issued, accruing
or subscribed to after the date hereof or otherwise acquired by the Borrower,
including by means affecting the capital stock of the Italian Issuer, in
relation to the Shares ("New Shares"); provided that the percentage of voting
share capital represented by the Shares pledged herein (including New Shares and
whether referred to as "Pledged Interest", "Pledged Securities" or "Collateral")
shall never exceed 65% of the issued and outstanding voting stock of the Italian
Issuer; (d) subject to Section 5 hereof, all rights and privileges of the
Pledgor with respect to the Shares and New Shares; and (e) all the proceeds of
any of the foregoing (the items referred to in clauses (a) through (e) being
collectively referred to as the "Italian Collateral").

 Without prejudice to the above definition, the Bank Revolver Obligations shall
include, but not be limited to: (i) the total maximum amount, as principal, of
the Loans, equal to U.S.$ 150,000,000; (ii) all the interest due under the Bank
Revolving Credit Agreement; (iii) all the fees, charges and all reasonable
expenses (including legal and fiscal expenses) payable under the Bank Revolving
Credit Agreement incurred by, and any other sum paid by the Secured Parties or
the Collateral Agent in relation to the enforcement of the Pledge or the right
arising from this Agreement; (iv) the payment of any and all sums due or to
become due by the Pledgor to the Secured Parties on account of the obligation to
redeem the amounts received as unjustified enrichment or for similar cause as a
consequence of nullity, voidness or invalidity of the Loan Documents; and (v)
the payment of any sum due or to become due, at any time and from time to time,
by the Pledgor to the Secured Parties and the Collat al Agent under this
Agreement.

To the extent that they have not previously been pledged in favor of the Secured
Parties according to this Agreement or otherwise (and without exceeding the 65%
limitation referred to in the first paragraph of this Section), the Borrower
irrevocably agrees and undertakes to pledge in favor of the Secured Parties
(including their successors and assignees as well as additional Loan Parties
pursuant to the Loan Documents) the New Shares, provided that the foregoing
shall not be a novation of this Agreement and/or the Pledge. It is understood
that the same Pledged Rights and provisions as set forth in this Agreement shall
extend to such New Shares, including the Pledgor's and the Secured Parties'
authorization to the Collateral Agent to take any action it deems necessary in
good faith in the event it

3 of 29



--------------------------------------------------------------------------------

encounters a conflict of interest or in a situation described under Article 1395
of the Italian Civil Code ("contratto con se stesso").

TO HAVE AND TO HOLD the Italian Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, on behalf of and for the
ratable benefit of the Secured Parties forever; subject, however, to the terms,
covenants and conditions hereinafter set forth."

SECTION 2.  Delivery of the Collateral.

For any and all purposes solely under this Italian Supplement, Section 2 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 2. Registration of the Pledge and Custody of the Italian Collateral.
(a) Immediately after the execution and delivery of this Agreement, the Pledgor
shall procure that:

> (a) the security interest created under this Agreement be annotated on the
> Certificate by a Director of the Italian Issuer, substantially in the form
> indicated in Exhibit A hereto. In this regard, the parties hereto acknowledge
> that the Certificate is presently in the possession and in the custody, or
> under the sole control, of the Collateral Agent, which will make it available
> to a Director of the Italian Issuer so as to permit the text of such
> annotation to be inscribed on the back of the Certificate;
> 
>  (b) the security interest created under this Agreement be annotated in the
> shareholders' book of the Italian Issuer (the "Shareholders' Book")
> substantially in the form indicated in Exhibit B hereto; and
> 
>  (c) a certified copy of the pages of the Shareholders' Book bearing the
> annotation referred to in (b) above be delivered to the Collateral Agent.

 The Pledgor and the Secured Parties hereby expressly agree to appoint the
Collateral Agent, who accepts, as third party custodian in respect of the
Certificate and the Italian Collateral in general, in accordance with Article
2786, second paragraph, of the Italian Civil Code. The Pledgor and the Secured
Parties expressly authorize the Collateral Agent to take any action it deems
necessary in good faith in the event it encounters a conflict of interest, or in
a situation described under Article 1395 of the Italian Civil Code ("contratto
con se stesso").

 The parties hereto expressly acknowledge and agree that (i) the Collateral
Agent - also in its capacity as third party custodian under Article 2786, second
paragraph, of the Italian Civil Code - has received and holds the Certificate
pursuant to the Reimbursement Pledge Agreement and the related Reimbursement
Italian Supplement; (ii) during the procurement of the procedure set forth in
(a), (b) and (c) above, the Collateral Agent shall maintain exclusive,
continuous and uninterrupted possession of the Certificate and the Pledged
Rights; (iii) immediately after the completion of the procedure set forth in (a)
and (b) above, with the consent of all the parties under the agreement and the
supplement indicated in (i) above, the Collateral Agent shall hold the
Certificate, and the Pledged Rights, under its custody pursuant to this
Agreement also in the name and on behalf of the Secured Parties.

 The Pledgor and each of the Secured Parties, for the purpose of this Agreement,
irrevocably grant the Collateral Agent the power to annotate, endorse, inscript
or request the annotation, endorsement or inscription on their behalf of the
Certificate and the certificates representing the New Shares, if any.

4 of 29



--------------------------------------------------------------------------------

In addition to the foregoing, and in accordance with Section 1, paragraph 1,
subsection (c) above, the Pledgor shall procure that the following registration
requirements are put in place with regard to New Shares:

  a.   the Pledgor, upon issuance of share certificates representing New Shares,
shall cause the Italian Issuer to annotate the Pledge on such share certificates
with the cooperation of the Collateral Agent, substantially in the form in
Exhibit C hereto;        b. immediately after the completion of the annotation
referred to in paragraph a. above, the Pledgor shall cause the Italian Issuer to
return directly to the Collateral Agent the certificates representing New
Shares, which will be kept in the custody of the Collateral Agent in accordance
with Article 2786, second paragraph of the Italian Civil Code and in accordance
with the provisions of this Agreement, outside of Italy;        c. immediately
after the completion of the annotation referred to in a. above, the Pledgor
shall cause the Italian Issuer to annotate the Pledge in the Shareholders' Book,
substantially in the form indicated in Exhibit D hereto; and       d. a
certified copy of the pages of the Shareholders' Book bearing the annotation
referred to in c. above be delivered to the Collateral Agent.

In addition to the above, if so requested by the Collateral Agent by means of a
written notice substantially in the form indicated in Exhibit G hereto (the "New
Secured Party Notice"), the Pledgor shall procure that the Pledge be extended to
the benefit of any new secured party in its capacity as a new party to the Bank
Revolving Credit Agreement, the Hedging Agreements or any other Loan Document
(the "New Secured Party"). It is understood that the security interest granted
in favor of the New Secured Party shall rank pari passu with the existing Pledge
granted in favor of the Secured Parties hereunder and will be governed by the
provisions of this Agreement.

Immediately after the receipt of the New Secured Party Notice:

a.  the Collateral Agent, in such capacity and in the name and on behalf of the
Pledgor and the Secured Parties, shall cause the Italian Issuer to annotate the
extension of the Pledge to the benefit of the New Secured Party on the
Certificate (and on the certificates representing New Shares, if any) which is
held by the Collateral Agent in such capacity and in its capacity as third party
custodian under Article 2786, second paragraph, of the Italian Civil Code
substantially in the form indicated in Exhibit E hereto;         

b.  immediately after the completion of the annotation referred to in paragraph
a. above, the Collateral Agent, in such capacity and in the name and on behalf
of the Pledgor and the Secured Parties, shall cause the Italian Issuer to
annotate the extension of the Pledge to the benefit of the New Secured Party in
the Shareholders' Book, substantially in the form indicated in Exhibit F hereto;

          

c.  immediately after the completion of the annotation referred to in b. above,
the Collateral Agent, also on behalf of the Pledgor, shall cause the Italian
Issuer to deliver to the Collateral Agent a certified copy of the page(s) of the
Shareholders' Book bearing the above mentioned annotation."

5 of 29



--------------------------------------------------------------------------------

1. Representations, Warranties and Covenants.      

For any and all purposes under this Italian Supplement, Section 3 of the Pledge
Agreement shall be deleted in its entirety and replaced with the following text:

      "SECTION 3. Representations, Warranties and Covenants. The Pledgor hereby
represents, warrants and covenants, as to itself and with respect to the Italian
Collateral pledged by it hereunder, to and with the Collateral Agent that:      
(a) the Pledged Interest represents 65% of the issued and outstanding voting
shares of the Italian Issuer;       (b) except for the lien and security
interest granted under the Reimbursement Documentation as security for the
payment or performance, as the case may be, in full of the Reimbursement
Obligations (the "Reimbursement Security Interest"), the lien and security
interest granted under the Investor Revolving Credit Documentation (as defined
in the Security Agreement, as amended) for the payment or performance, as the
case may be, of the Investor Revolver Obligations (as defined in the Security
Agreement, as amended), the lien and security interest granted under the
Indenture Documentation as security for the payment or performance, as the case
may be, of the Indenture Obligations, and the security interest granted
hereunder, the Pledgor (i) is and will at all times continue to be the direct
owner, beneficially and of record, of the Shares, (ii) holds the same free and
clear of all Liens, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist an y security interest in or other
Lien on, the Italian Collateral, other than pursuant hereto, and (iv) subject to
Section 5, will cause any and all Italian Collateral, whether for value paid by
the Pledgor or otherwise, to be forthwith deposited with the Collateral Agent
and pledged or assigned hereunder;       (c) the Pledgor (i) has the power and
authority to pledge the Italian Collateral in the manner hereby done or
contemplated and (ii) will defend its title or interest thereto or therein
against any and all Liens (other than the Liens created by this Agreement, the
Reimbursement Documentation, the Investor Revolving Credit Documentation or the
Indenture Documentation), however arising, of all Persons whomsoever;       (d)
no consent of any other Person (including stockholders or creditors of the
Pledgor) and no consent or approval of any Governmental Authority or any
securities exchange was or is necessary to the validity of the Pledge effected
hereby;       (e) this Agreement shall, upon the completion of its execution and
delivery, the annotation of the Pledge on the Certificate, as well as upon
proper annotation of the Pledge in the Shareholders' Book, constitute in favor
of the Secured Parties a valid and perfected lien upon and security interest in
such Pledged Security as security for the punctual payment or performance of the
Bank Revolver Obligations (subject only to the lien and security interest that
comprise the Reimbursement Security Interest). The Secured Parties shall accept,
acknowledge and permit the creation by the Pledgor of the liens and security
interests granted over the Certificate (and other share certificates
representing New Shares, if any) under the Investor Revolving Documentation and
the Indenture Documentation;

6 of 29



--------------------------------------------------------------------------------

1. Representations, Warranties and Covenants.       (f) the Pledge effected
hereby is effective to vest in the Secured Parties the rights of the Collateral
Agent in the Italian Collateral as set forth herein;       (g) the Pledged
Interest has been duly authorized and validly issued and is fully paid and
nonassessable;       (h) all information set forth herein relating to the
Pledged Interest is accurate and complete in all material respects as of the
date hereof; and       (i) the Pledge pursuant to this Agreement does not
violate Regulation T, U or X of the Federal Reserve Board or any successor
thereto as of the date hereof."       Registration in Nominee Name;
Denominations.      

For any and all purposes under this Italian Supplement, Section 4 of the Pledge
Agreement shall be deleted in its entirety.

      Voting Rights; Dividends and Interest, etc.    

 



For any and all purposes under this Italian Supplement, Section 5 of the Pledge
Agreement shall be deleted in its entirety and replaced with the following text:

"SECTION 5. Voting Rights; Dividends and Interest, etc. (a) Unless and until an
Event of Default shall have occurred and be continuing:

(i) The Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Bank Revolving Credit Agreement and the other Loan Documents; provided, however,
that the Pledgor will not be entitled to exercise any such right if the result
thereof could materially and adversely affect the rights inuring to a holder of
the Pledged Securities or the rights and remedies of any of the Secured Parties
under this Agreement or the Bank Revolving Credit Agreement and the other Loan
Documents or the ability of the Secured Parties to exercise the same.

 (ii) The Collateral Agent shall execute and deliver to the Pledgor, or cause to
be executed and delivered to the Pledgor, all such proxies, powers of attorney
and other instruments as the Pledgor may reasonably request for the purpose of
enabling it to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above and to receive the cash
dividends it is entitled to receive pursuant to subparagraph (iii) below.

 (iii) The Pledgor shall be entitled to receive and retain any and all cash
dividends, interest and principal paid on the Pledged Securities to the extent
and only to the extent that such cash dividends, interest and principal are
permitted by, and otherwise paid in accordance with, the terms and conditions of
the Bank Revolving Credit Agreement and the other Loan Documents and applicable
law. All noncash dividends, interest and principal, and all dividends, interest
and principal paid or payable in cash or otherwise in connection with a partial
or total liquidation or dissolution, return of capital, capital surplus or
paid-in surplus, and all other distributions (other than distributions referred
to in the preceding sentence) made on or in respect of the Pledged Securities,
whether paid or payable in cash or otherwise,

7 of 29



--------------------------------------------------------------------------------

whether resulting from a subdivision, combination or reclassification of the
outstanding capital stock of the Italian Issuer or received in excha e for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
the Italian Issuer may be a party or otherwise, shall be and become part of the
Italian Collateral, and, if received by the Pledgor, shall not be commingled by
it with any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Secured Parties and
shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement).

(b)  Upon the occurrence and during the continuance of an Event of Default, all
rights of the Pledgor to dividends, interest or principal that the Pledgor is
authorized to receive pursuant to paragraph (a)(iii) above shall cease, and all
such rights shall thereupon become vested in the Secured Parties and, on their
behalf, to the Collateral Agent acting on behalf of the Secured Parties as
"rappresentante comune", pursuant to Article 2347 of the Italian Civil Code, it
being understood that the Secured Parties and the Collateral Agent, as their
"rappresentante comune", will have the sole and exclusive right and authority to
receive and retain such dividends, interest or principal, subject to the liens
and security interest that comprise the Reimbursement Security Interest and in
accordance with Section 8 below. All dividends, interest or principal received
by the Pledgor contrary to the provisions of this Section 5 shall be held in
trust for the benefit of t Secured Parties, shall be segregated from other
property or funds of the Pledgor and shall be forthwith delivered to the
Collateral Agent, acting on behalf of the Secured Parties, upon demand in the
same form as so received (with any necessary endorsement). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent on
behalf of the Secured Parties in an account to be established by the Collateral
Agent upon receipt of such money or other property and shall be applied in
accordance with the provisions of Section 8 below. After all Events of Default
have been cured or waived, the Collateral Agent acting on behalf of the Secured
Parties shall promptly repay to each Pledgor all cash dividends, interest or
principal (without interest), that such Pledgor would otherwise be permitted to
retain pursuant to the terms of paragraph (a)(iii) above and which remain in
such account.

(c)  Upon the occurrence and during the continuance of an Event of Default, all
rights of the Pledgor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 5, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section 5,
shall cease, and all such rights shall thereupon become vested in the Secured
Parties and, on their behalf, to the Collateral Agent acting on behalf of the
Secured Parties as "rappresentante comune", pursuant to Article 2347 of the
Italian Civil Code; provided that, unless otherwise directed by the Required
Lenders, the Collateral Agent shall have the right from time to time following
and during the continuance of an Event of Default to permit the Pledgor to
exercise such rights. After all Events of Default have been cured or waived, the
Pledgor will have the right to exercise the voting and consensual rights and
powers that it wo d otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above."

SECTION 7. Remedies upon Default.

8 of 29



--------------------------------------------------------------------------------

  For any and all purposes solely under this Italian Supplement, after the end
of Section 7 of the Pledge Agreement the following text shall be inserted:

"SECTION 7. Remedies upon Default.

  Without prejudice to the provisions set forth above, should the Collateral
Agent - acting on its own behalf and also on behalf of the Secured Parties and
pursuant to their instructions - decide to enforce the Pledge in Italy, it shall
sell the Pledged Rights and carry out the enforcement procedure pursuant to
Articles 2796, 2797 and 2798 of the Italian Civil Code."

SECTION 8. Application of Proceeds of Sale.

For any and all purposes solely under this Italian Supplement, Section 8 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 8.  Application of Proceeds of Sale.

Subject to Section 6, the Collateral Agent shall apply the proceeds of any
collection or sale of the Italian Collateral, as well as any Italian Collateral
consisting of cash, as follows:

FIRST, to the payment of all costs and reasonable expenses incurred by the
Administrative Agent or the Collateral Agent (in its capacity as such hereunder
or under any other Loan Document) in connection with such collection or sale or
otherwise in connection with this Agreement or any of the Bank Revolver
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Collateral Agent hereunder or under any other Loan Document on behalf of the
Pledgor and any other costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Bank Revolver Obligations under this
Agreement and Reimbursement Obligations in accordance with Section 5.04 of the
Intercreditor Agreement (the amounts so applied to be distributed among the
Secured Parties pro rata in accordance with the amounts of the Bank Revolver
Obligations and/or Reimbursement Obligations owed to them on the date of such
distribution);

THIRD, to the payment in full of the Investor Revolver Obligations outstanding;

FOURTH, to the payment in full of the Indenture Obligations outstanding; and

FIFTH, to the Pledgor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Italian Collateral by the Collateral Agent
(including pursuant to any authority to sell granted by statute or under a
judicial proceeding), the receipt of the purchase money by the Collateral Agent
in the name and on behalf of the Secured Parties or of the officer making the
sale shall be a sufficient discharge to the

9 of 29



--------------------------------------------------------------------------------

    purchaser or purchasers of the Italian Collateral so sold and such purchaser
    or purchasers have no obligation with respect to the application of any part
    of the purchase money paid over to the Collateral Agent or such officer or
    be liable in any way for the misapplication thereof."

 1. Reimbursement of Collateral Agent.  

    For any and all purposes solely under this Italian Supplement, Section 9(a)
    (ii) and 9 (a) (iii) of the Pledge Agreement shall be deleted in their
    entirety and replaced with the following text:

    "(a) ... (ii) the custody or preservation of, or the sale of, collection
    from, or other realization on behalf of the Secured Parties upon any of the
    Italian Collateral, (iii) the exercise or enforcement by the Collateral
    Agent of any of the rights of the Collateral Agent and/or the Secured
    Parties hereunder (including the Italian registration tax due in order to
    enforce any Italian Court's or any agency's ruling or decision) or (iv) the
    ...."

    SECTION 10. Collateral Agent Appointed Attorney-in-Fact.

    For any and all purposes solely under this Italian Supplement, Section 10 of
    the Pledge Agreement shall be deleted in its entirety and replaced with the
    following text:

    "SECTION 10. Collateral Agent Appointed Attorney-in-fact.

    The Pledgor hereby appoints the Collateral Agent as its the attorney-in-fact
    for the purpose of carrying out the provisions of this Agreement and taking
    any action and executing any instrument that the Collateral Agent may deem
    necessary or advisable to accomplish the purposes hereof, which appointment
    is irrevocable and coupled with an interest. Without limiting the generality
    of the foregoing, the Collateral Agent shall have the right, upon the
    occurrence and during the continuance of an Event of Default, with full
    power of substitution either in the Collateral Agent's name or in the name
    of the Pledgor, to ask for, demand, sue for, collect, receive and give
    acquittance for any and all moneys due or to become due under and by virtue
    of the Italian Collateral, to endorse checks, drafts, orders and other
    instruments for the payment of money payable to the Pledgor representing any
    interest or dividend or other distribution payable in respect of the Italian
    Collateral or any part thereof or on account thereof and to give full
    discharge for the same, to settle, compromise, prosecute or defend any
    action, claim or proceeding with respect thereto, and to sell, assign,
    endorse, pledge, transfer and to make any agreement respecting, or otherwise
    deal with, the same; provided, however, that nothing herein contained shall
    be construed as requiring or obligating the Collateral Agent to make any
    commitment or to make any inquiry as to the nature or sufficiency of any
    payment received by the Collateral Agent, or to present or file any claim or
    notice, or to take any action with respect to the Italian Collateral or any
    part thereof or the moneys due or to become due in respect thereof or any
    property covered thereby. The Collateral Agent and the other Secured Parties
    shall be accountable only for amounts actually received as a result of the
    exercise of the powers granted to them herein, and neither they nor their
    officers, directors, employees or agents shall be responsible to the Pledgor
    for any act

10 of 29



--------------------------------------------------------------------------------

    or failure to act hereunder, except for their own gross negligence or
    willful misconduct. Notwithstanding anything to the contrary under this
    Agreement, the Collateral Agent shall have, hold and keep in custody the
    Italian Collateral exclusively for the ratable benefit of the Secured
    Parties and may not be deemed, under any circumstances, as holding,
    possessing or keeping in custody the Italian Collateral on behalf of the
    Pledgor."

 1. Security Interest Absolute.  
    

    For any and all purposes solely under this Italian Supplement, at the
    beginning of the first paragraph of Section 15 of the Pledge Agreement,
    after the words "All rights of the Collateral Agent", the following words
    will be added "and of the Secured Parties".

 2. Termination or Release.
    

    For any and all purposes solely under this Italian Supplement, Section 16
    (c) of the Pledge Agreement shall be deleted in its entirety and replaced
    with the following text: 

    "(c) In connection with any termination or release pursuant to paragraph (a)
    or (b) or Section 19, the Collateral Agent, acting on behalf of and pursuant
    to the instructions of the Secured Parties, shall endorse or annotate,
    execute and deliver to the Pledgor, at the Pledgor's expense, all documents
    that are necessary under applicable laws in order to effect the termination
    of the Pledged Rights (including the Certificate and other share
    certificates representing New Shares, if any) as well as any other document
    that such Pledgor shall reasonably request to evidence such termination or
    release, and do all such acts or things as may be necessary or desirable or
    reasonably requested by the Pledgor to effect, in accordance with applicable
    laws, the reversion of the Pledged Rights to it. Any execution and delivery
    of documents pursuant to this Section 16 shall be without recourse to or
    warranty by the Collateral Agent."

 3. Binding Effect; Several Agreement; Assignments.

For any and all purposes solely under this Italian Supplement, Section 19 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 19. Binding Effect; Several Agreement; Assignments.

Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Pledgor that
are contained in this Agreement shall bind and inure to the benefit of its
successors and assigns. This Italian Supplement shall become effective once that
the Pledgor shall have received from the Collateral Agent an acceptance
(executed cover letter from the Collateral Agent and an initialed copy of this
Italian Supplement) executed on behalf of the Collateral Agent and each of the
Secured Parties as acceptance of the Pledgor's proposal (executed cover letter
from the Pledgor and an initialed copy of this Italian Supplement) to the
Collateral Agent and the Secured Parties to enter into this Italian Supplement.
Thereafter, this Italian Supplement shall be binding upon the Pledgor, the
Collateral Agent and the Secured Parties and their respective successors and a
ssigns, and shall inure to the benefit of the Pledgor, the Collateral Agent and
the Secured Parties, their respective successors and assigns, except that the
Pledgor shall not have the right to assign its rights hereunder or any interest
herein or in the Italian Collateral (and any such attempted assignment shall be
void), except as expressly

11 of 29



--------------------------------------------------------------------------------

contemplated by this Agreement or the other Loan Documents. The executed
proposal or acceptance referred to above received by facsimile transmission
shall be effective as delivery of a manually executed acceptance or proposal.

The Secured Parties shall have the right to transfer or otherwise assign the
rights and obligations arising out of this Agreement to the benefit of the
assignee, subject to the procedure set forth below and the relevant provisions
of the Bank Revolving Credit Agreement and the other Loan Documents, it being
understood that such rights and obligations shall be transferred or assigned
only in conjunction with the transfer or assignment of the rights granted
pursuant to, and the obligations arising out from the Bank Revolving Credit
Agreement and the Loan Documents. The Pledgor hereby expressly and irrevocably
consents to such transfer or assignment by any of the Secured Parties. It is
understood that the extension of the Pledge in favor of the assignee will have
the same rank (and shall be subject to the same Liens) as the Pledge in favor of
the Secured Party effecting the transfer or assignment. Upon any assignment by a
Secured Party of its interest under an Assignment and Acceptance pursua nt to
the Bank Revolving Credit Agreement, the Collateral Agent, acting in the name
and on behalf of the Secured Parties, shall ensure that the subsequent transfer
of the Pledge and the annotations referred to below are duly made and that the
relevant formalities are complied with in accordance with mandatory requirements
of Italian law so as to perfect such transfer in favor of the assignee.

In the event of a transfer or an assignment by any of the Secured Parties of its
rights and obligations arising out of this Agreement:

(i) the Collateral Agent, in such capacity and in the name and on behalf of the
Pledgor, shall cause the Italian Issuer to annotate on the Certificate (and on
the certificates representing New Shares, if any) the transfer of the Pledge, in
accordance with Italian law;

(ii) immediately after the completion of the annotation referred to in (i)
above, the Collateral Agent, in such capacity and in the name and on behalf of
the Pledgor, shall cause the Italian Issuer to annotate the transfer of the
Pledge in the Shareholders' Book, in accordance with Italian law;

(iii) immediately after the completion of the annotation referred to in (ii),
the Collateral Agent, in such capacity and in the name and on behalf of the
Pledgor shall cause the Italian Issuer to deliver to the Collateral Agent a
certified copy of the pages of the Shareholders' Book evidencing the above
mentioned annotation; and

(iv) the Collateral Agent, after completion of the procedure set forth above,
shall continue to act as a third party custodian of the Shares (and of New
Shares, if any) also to the benefit of the successors or assigns of such Secured
Party."

SECTION 22.  Counterparts.

For any and all purposes solely under this Italian Supplement, Section 22 of the
Pledge Agreement shall be deleted in its entirety.

SECTION 27.  Additional Pledgors.

For any and all purposes solely under this Italian Supplement, Section 27 of the
Pledge Agreement shall be deleted in its entirety.

IN WITNESS WHEREOF, the parties hereto have duly executed this Italian
Supplement as of the day and year first above written.

12 of 29



--------------------------------------------------------------------------------

 

 

MEMC ELECTRONIC MATERIALS, INC.

By: /s/ James M. Stolze
Name: James M. Stolze
Title Executive Vice President, Chief Financial Officer



  By: /s/ Kenneth L. Young
Name: Kenneth L. Young
Title: Treasurer    

CITICORP USA, INC., as Collateral Agent and custodian

By: /s/ Allen Fisher
Name: Allen Fisher
Title: Director    

For CITICORP USA, INC. as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director    

For UBS AG, Stamford Branch, as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director

EXHIBIT A

Testo della annotazione del pegno da apporre sul Certificato rappresentativo
delle azioni della MEMC Electronic Materials S.p.A. da parte di un
amministratore

Si prende e si dà atto che, ai sensi del contratto di pegno di primo grado (come
modificato in data 3 marzo 2003 dall'accordo denominato Italian Supplement to
the Bank Revolver Pledge Agreement concluso negli Stati Uniti d'America
attraverso scambio di corrispondenza) del 21 dicembre 2001 (il "Contratto di
Pegno") tra MEMC Electronic Materials, Inc., società di diritto statunitense,
con sede legale c/o The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware, U.S.A, in qualità di costituente il
pegno, e CITICORP USA, Inc., società di diritto statunitense, con sede legale a
2 Penns Way, Suite 200, New Castle, Delaware, U.S.A., ed agente in qualità di
Collateral Agent (come definito nel Contratto di Pegno), sia in nome proprio sia
in nome e per conto dei Creditori Pignoratizi (indicati qui di seguito e
definiti, nel Contratto di Pegno, quali Secured Parties), MEMC Electronic
Materials, Inc. h a costituito in pegno n. 42.250.000 azioni ordinarie della

13 of 29



--------------------------------------------------------------------------------

MEMC Electronic Materials S.p.A. (la "Società") già costituite in garanzia e
attualmente custodite da Citicorp USA, Inc. in base al contratto di pegno di
primo grado denominato (ai sensi del Contratto di Pegno) Reimbursement Pledge
Agreement, come modificato dal Reimbursement Italian Supplement del 3 marzo
2003, concluso tra MEMC Electronic Materials, Inc., in qualità di costituente il
pegno, Citicorp USA, Inc., in qualità di collateral agent, sia in nome proprio
sia in nome e per conto dei creditori pignoratizi ivi indicati (i "Creditori
Pignoratizi di cui al Reimbursement Agreement") rappresentate dal certificato
azionario n. 64 (il "Certificato") e corrispondenti, nel complesso, al 65% del
capitale sociale della Società in favore di:

Citicorp USA, Inc., società di diritto statunitense, con sede a 2 Penns Way,
Suite 200, New Castle, Delaware, U.S.A., e UBS AG, Filiale di Stamford, società
di diritto svizzero, con sede a 671 Washington Boulevard, Stamford, Connecticut,
U.S.A. (i "Creditori Pignoratizi")

a garanzia dell'integrale adempimento delle obbligazioni denominate Bank
Revolver Obligations (quali definite nel Contratto di Pegno), ivi incluse quelle
derivanti dallo stesso Contratto di Pegno, dal Bank Revolving Credit Agreement e
dagli altri Loan Documents (come ivi definiti). Ai sensi del Contratto di Pegno,
il presente diritto reale di garanzia è di pari grado e conferisce gli stessi
diritti del diritto di pegno di primo grado creato sul Certificato in pari data
ai sensi del Reimbursement Pledge Agreement, come modificato dal Reimbursement
Italian Supplement del 3 marzo 2003, sopra indicati.

I diritti di voto, i diritti amministrativi connessi e il diritto a percepire i
dividendi inerenti alle azioni costituite in pegno e rappresentate dal
Certificato sono regolati dalla Sezione 5 del Contratto di Pegno.

Si dà atto che, ai sensi del Contratto di Pegno, Citicorp USA, Inc., quale
Collateral Agent, riceve il pegno di cui alla presente annotazione e pertanto,
oltre a continuare a custodire ininterrottamente il Certificato nell'interesse e
per conto dei Creditori Pignoratizi di cui al Reimbursement Agreement, viene ora
a custodire il medesimo anche nell'interesse e per conto dei Creditori
Pignoratizi, inclusi i loro successori e aventi causa, nonché delle New Secured
Parties (come definite nel Contratto di Pegno).

Si dà altresì atto che, ai sensi del Contratto di Pegno, i Creditori Pignoratizi
hanno dato mandato a Citicorp USA, Inc., quale Collateral Agent, a fare quanto
necessario affinchè la Società annoti sul Certificato sia il trasferimento del
presente pegno di primo grado a favore di ogni successore o avente causa dei
Creditori Pignoratizi sia l'estensione del presente pegno di primo grado a
favore di nuovi soggetti che risultino creditori di MEMC Electronic Materials,
Inc. in base a quanto previsto nel Contratto di Pegno (ivi definiti quali New
Secured Parties), in entrambi i casi con pari grado e diritti rispetto alla
garanzia reale costituita a favore dei Creditori Pignoratizi di cui alla
presente annotazione.

[Luogo e Data] ______________________________
Un Amministratore


La costituzione in garanzia di cui sopra è stata annotata sul libro soci in data
odierna ai sensi del R.D. 29.3.1942 n. 239.

[Luogo e Data] ______________________________
Un Amministratore


 

EXHIBIT A

 

14 of 29



--------------------------------------------------------------------------------

 

Text of the annotation of the Pledge to be inscribed by a Director on the
Certificate representing shares of MEMC Electronic Materials, S.p.A.

It is hereby acknowledged that, pursuant to the first degree deed of pledge (as
supplemented on March 3, 2003, by the Italian Supplement to the Bank Revolver
Pledge Agreement executed in the United States of America by way of exchange of
correspondence) dated December 21, 2001 (the "Deed of Pledge"), by and between
MEMC Electronic Materials, Inc. a company incorporated under the laws of the
United States of America, with registered office c/o The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware,
U.S.A, as pledgor, and Citicorp USA, Inc., a company incorporated under the laws
of the United States of America, with registered office at 2 Penns Way, Suite
200, New Castle, Delaware, U.S.A., acting in its capacity as Collateral Agent
(as defined in the Deed of Pledge) in its own name and in the name and on behalf
of the Secured Parties (specified below and defined in the Deed of Pledge
"Secured Parties"), MEMC Electronic Materials, I nc. hereby pledges
No.42,250,000 ordinary shares of MEMC Electronic Materials S.p.A. (the
"Company") - already pledged and currently held by Citicorp USA, Inc. under the
first degree deed of pledge named (pursuant to the Deed of Pledge) Reimbursement
Pledge Agreement, as supplemented by the Reimbursement Italian Supplement dated
March 3, 2003, executed by and between MEMC Electronic Materials, Inc., as
pledgor, Citicorp USA, Inc., as collateral agent, both in its own name and in
the name and on behalf of the secured parties indicated therein (hereinafter
referred to as the "Reimbursement Secured Parties") - represented by this share
certificate no. 64 (the "Certificate") and corresponding, as a whole, to 65% of
the Company's share capital, in favor of:

Citicorp USA, Inc, a company incorporated under the laws of the United States of
America with registered office at 2 Penns Way, Suite 200, New Castle, Delaware,
U.S.A., and UBS AG, Stamford Branch, a company incorporated under the laws of
Switzerland with registered office at 671 Washington Boulevard, Stamford,
Connecticut, U.S.A. (the "Secured Parties"),

as security for the full payment and performance of the obligations entitled
Bank Revolver Obligations (as defined in the Deed of Pledge), including those
derived from the Deed of Pledge itself, the Bank Revolving Credit Agreement and
the other Loan Documents (as defined therein). Pursuant to the Deed of Pledge,
the present security interest ranks pari passu with and grants same rights
attached to the first degree pledge created on even date on the Certificate
pursuant to the Reimbursement Pledge Agreement, as supplemented by the
Reimbursement Italian Supplement dated March 3, 2003, referred to hereinabove.

The voting rights, the right to receive dividends and the other administrative
rights attached to the pledged Shares and represented by the Certificate are
governed by Section 5 of the Deed of Pledge.

It is acknowledged that, pursuant to the Deed of Pledge, Citicorp USA, Inc., as
Collateral Agent, hereby receives the pledge referred to in this notation and,
thus, in addition to maintaining the uninterrupted custody of the Certificate in
the interest and on behalf of the Reimbursement Secured Parties, it receives in
custody the Certificate also in the interest and on behalf of the Secured
Parties, including their successors or assignees, as well as of any New Secured
Party (as defined in the Deed of Pledge).

It is also acknowledged that, pursuant to the Deed of the Pledge, the Secured
Parties instructed Citicorp USA, Inc., as Collateral Agent, to take all
necessary steps to have MEMC Electronic Materials, S.p.A. annotate on the
Certificate both the transfer of this first degree pledge in favor of each
successor or assignee of the Secured Parties and the extension of this first
degree pledge for the benefit any new party who may become a creditor of MEMC
Electronic Materials, Inc. pursuant to the Deed of Pledge (defined New Secured
Parties in the Deed of Pledge), in either case pari passu with and with the same
rights attached to the security interest hereby created in favor of the Secured
Parties.

15 of 29



--------------------------------------------------------------------------------

 

[Place and Date] ______________________________
A Director

The above security has been annotated in the shareholders' ledger under today's
date pursuant to Royal Decree No. 239/42, dated March 29, 1942.

[Place and Date] ______________________________
A Director

 

EXHIBIT B

Testo dell'annotazione del pegno da apporre sul libro soci della MEMC Electronic
Materials S.p.A.

Si prende e si da atto che, ai sensi del contratto di pegno di primo grado (come
modificato in data 3 marzo 2003 dall'accordo denominato Italian Supplement to
the Bank Revolver Pledge Agreement concluso negli Stati Uniti d'America
attraverso scambio di corrispondenza) del 21 dicembre 2001 (il "Contratto di
Pegno") tra il socio unico MEMC Electronic Materials, Inc., società di diritto
statunitense, con sede legale c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A, in qualità di
costituente il pegno, e CITICORP USA, Inc., società di diritto statunitense, con
sede legale a 2 Penns Way, Suite 200, New Castle, Delaware, U.S.A., ed agente in
qualità di Collateral Agent (come definito nel Contratto di Pegno), sia in nome
proprio sia in nome e per conto dei Creditori Pignoratizi (indicati qui di
seguito e definiti nel Contratto di Pegno quali Secured Parties), MEMC
Electronic Materials, Inc. ha costituito in pegno n. 42.250.000 azioni ordinarie
della MEMC Electronic Materials S.p.A. (la "Società") - già costituite in
garanzia e attualmente custodite da Citicorp USA, Inc. in base al contratto di
pegno di primo grado denominato (ai sensi del Contratto di Pegno) Reimbursement
Pledge Agreement, come modificato dal Reimbursement Italian Supplement del 3
marzo 2003 concluso tra MEMC Electronic Materials, Inc., in qualità di
costituente il pegno, Citicorp USA, Inc., in qualità di collateral agent, sia in
nome proprio sia in nome per conto dei creditori pignoratizi ivi indicati (i
"Creditori Pignoratizi di cui al Reimbursement Agreement") rappresentate dal
certificato azionario n. 64 (il "Certificato") e corrispondenti, nel complesso,
al 65% del capitale sociale della Società in favore di:

Citicorp USA, Inc., società di diritto statunitense, con sede a 2 Penns Way,
Suite 200, New Castle, Delaware, U.S.A., e UBS AG, Filiale di Stamford, società
di diritto svizzero, con sede a 671 Washington Boulevard, Stamford, Connecticut,
U.S.A. (i "Creditori Pignoratizi")

a garanzia dell'integrale adempimento delle obbligazioni denominate Bank
Revolver Obligations (quali definite nel Contratto di Pegno), ivi incluse quelle
derivanti dallo stesso Contratto di Pegno, dal Bank Revolving Credit Agreement e
dagli altri Loan Documents (come ivi definiti). Ai sensi del Contratto di Pegno,
il presente diritto reale di garanzia è di pari grado e conferisce gli stessi
diritti del diritto di pegno di primo grado creato sul Certificato in pari data
ai sensi del Reimbursement Pledge Agreement, come modificato dal Reimbursement
Italian Supplement del 3 marzo 2003, sopra indicati.

I diritti di voto, i diritti amministrativi connessi e il diritto a percepire i
dividendi inerenti alle azioni costituite in pegno e rappresentate dal
Certificato sono regolati dalla Sezione 5 del Contratto di Pegno.

16 of 29



--------------------------------------------------------------------------------

Si dà atto che, ai sensi del Contratto di Pegno, Citicorp USA, Inc., quale
Collateral Agent, riceve il pegno di cui alla presente annotazione e pertanto,
oltre a continuare a custodire ininterrottamente il Certificato nell'interesse e
per conto dei Creditori Pignoratizi di cui al Reimbursement Agreement, viene ora
a custodire il medesimo anche nell'interesse e per conto dei Creditori
Pignoratizi inclusi i loro successori e aventi causa, nonché delle New Secured
Parties (come definite nel Contratto di Pegno).

Si dà altresì atto che, ai sensi del Contratto di Pegno, i Creditori Pignoratizi
hanno dato mandato a Citicorp USA, Inc., quale Collateral Agent, a fare quanto
necessario affinché la Società annoti sul Certificato sia il trasferimento del
presente pegno di primo grado a favore di ogni successore o avente causa dei
Creditori Pignoratizi sia l'estensione del presente pegno di primo grado a
favore di nuovi soggetti che risultino creditori del socio MEMC Electronic
Materials, Inc. in base a quanto previsto nel Contratto di Pegno (ivi definiti
quali New Secured Parties), in entrambi i casi con pari grado e diritti rispetto
alla garanzia reale costituita a favore dei Creditori Pignoratizi di cui alla
presente a

[Luogo e Data] ______________________________
Un Amministratore


 

EXHIBIT B

Text of the notation of the pledge in the shareholders' book of MEMC Electronic
Materials S.p.A.

It is hereby acknowledged that, pursuant to the first degree deed of pledge (as
amended on March 3, 2003, by the Italian Supplement to the Bank Revolver Pledge
Agreement executed in the United States of America by way of exchange of
correspondence) dated December 21, 2001 (the "Deed of Pledge") between the sole
shareholder MEMC Electronic Materials, Inc., a company incorporated under the
laws of the United States of America, with registered office c/o The Corporation
Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware, U.S.A, as pledgor, and Citicorp USA, Inc., a company incorporated
under the laws of the United States of America, with registered office at 2
Penns Way, Suite 200, New Castle, Delaware, U.S.A. and acting in its capacity as
Collateral Agent (as defined in the Deed of Pledge), both in its own name and in
the name and on behalf of the Secured Parties (specified hereinafter and defined
in the Deed of Pledge, "Secured Parties"), MEM C Electronic Materials, Inc.
hereby pledges No. 42,250,000 ordinary shares of MEMC Electronic Materials
S.p.A. (the "Company") already pledged and currently held by Citicorp USA, Inc.
under the first degree deed of pledge named (pursuant to the Deed of Pledge)
Reimbursement Pledge Agreement, as supplemented by the Reimbursement Italian
Supplement dated March 3, 2003, executed by and between MEMC Electronic
Materials, Inc. as pledgor, Citicorp USA, Inc., as collateral agent, both in its
own name and in the name and on behalf of the secured parties indicated therein
(hereinafter referred to as the "Reimbursement Secured Parties") - represented
by this share certificate no. 64 (the "Certificate") and corresponding, as a
whole, to 65% of the Company's share capital, in favor of:

Citicorp USA, Inc, a company incorporated under the laws of the United States of
America with registered office at 2 Penns Way, Suite 200, New Castle, Delaware,
U.S.A., and UBS AG, Stamford Branch, a company incorporated under the laws of
Switzerland with registered office at 671 Washington Boulevard, Stamford,
Connecticut, U.S.A. (the "Secured Parties"),

as security for the full payment and performance of the obligations entitled
Bank Revolver Obligations (as defined in the Deed of Pledge), including those
deriving from the Deed of Pledge itself, the Bank Revolving Credit Agreement and
the other Loan Documents (as defined therein). Pursuant to the Deed of Pledge,
the present security interest ranks pari passu with and grants the same rights
attached to the first degree pledge created the same date on the Certificate
pursuant to the Reimbursement Pledge

17 of 29



--------------------------------------------------------------------------------

Agreement, as supplemented by the Reimbursement Italian Supplement dated March
3, 2003, referred to hereinabove.

The voting rights, the right to receive dividends and the other administrative
rights attached to the pledged shares represented by the Certificate are
governed by Section 5 of the Deed of Pledge.

It is acknowledged that according to the first degree Deed of Pledge, Citicorp
USA, Inc, as Collateral Agent, hereby receives the pledge referred to in this
annotation, and thus, in addition to maintaining the uninterrupted custody of
the Certificate on behalf of and in the interest of the Reimbursement Secured
Parties, it now starts to hold the Certificate in custody also in the interest
and in the interest and on behalf of the Secured Parties, including their
successors and assignees, as well as for the New Secured Parties (as defined in
the Deed of Pledge).

 

It is also acknowledged that, pursuant to the Deed of the Pledge, the Secured
Parties instructed Citicorp USA, Inc., as Collateral Agent, to take all
necessary steps to have the Company annotate on the Certificate both the
transfer of this first degree pledge in favor of each successor or assignee of
the Secured Parties and the extension of this first degree pledge for the
benefit any new party who may become a creditor of MEMC Electronic Materials,
Inc. pursuant to the Deed of Pledge (defined New Secured Parties in the Deed of
Pledge), in either case pari passu with and with the same rights attached to the
security interest hereby created in favor of the Secured Parties.

[Place and Date] ______________________________
A Director

 

EXHIBIT C

 Testo dell'annotazione del pegno da apporre, al momento della loro emissione,
sui certificati rappresentativi delle Nuove Azioni della MEMC Electronic
Materials S.p.A.

Ai sensi delle Sezioni 1 e 2 del contratto di pegno di primo grado (come
modificato in data 3 marzo 2003 dall'accordo denominato Italian Supplement to
the Bank Revolver Pledge Agreement concluso negli Stati Uniti d'America
attraverso scambio di corrispondenza) del 21 dicembre 2001 (il "Contratto di
Pegno"), tra MEMC Electronic Materials, Inc., società di diritto statunitense,
con sede legale c/o The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware, U.S.A, in qualità di costituente il
pegno, e CITICORP USA, Inc., società di diritto statunitense, con sede legale a
2 Penns Way, Suite 200, New Castle, Delaware, U.S.A., ed agente in qualità di
Collateral Agent (come definito nel Contratto di Pegno), sia in nome proprio sia
in nome e per conto dei Creditori Pignoratizi, (indicati qui di seguito e
definiti, nel Contratto di Pegno, quali Secured Parties), le azioni di nuova
emissione della MEMC Electronic Materials S.p.A. (la "Società") rappresentate
dal presente certificato azionario n. [ ] (rispettivamente, le "Nuove Azioni",
ovvero le New Shares, come definite nel Contratto di Pegno, ed il "Nuovo
Certificato") - già costituite in garanzia e attualmente custodite da Citicorp
USA, Inc. in base al contratto di pegno di primo grado denominato (ai sensi del
Contratto di Pegno) Reimbursement Pledge Agreement, come modificato dal
Reimbursement Italian Supplement del 3 marzo 2003, concluso tra MEMC Electronic
Materials, Inc., in qualità di costituente il pegno, Citicorp USA, Inc., in
qualità di collateral agent, sia in nome proprio sia in nome e per conto dei
creditori pignoratizi ivi indicati (i "Creditori Pignoratizi di cui al
Reimbursement Agreement") - sono costituite in pegno da MEMC Electronic
Materials, Inc., in favore di:

18 of 29



--------------------------------------------------------------------------------

Citicorp USA, Inc., società di diritto statunitense, con sede a 2 Penns Way,
Suite 200, New Castle, Delaware, U.S.A., e UBS AG, Filiale di Stamford, società
di diritto svizzero con sede a 671 Washington Boulevard, Stamford, Connecticut,
U.S.A. (i "Creditori Pignoratizi")

a garanzia dell'integrale adempimento delle obbligazioni denominate Bank
Revolver Obligations (come definite nel Contratto di Pegno) ivi incluse quelle
derivanti dallo stesso Contratto di Pegno, dal Bank Revolving Credit Agreement e
dagli altri Loan Documents (come ivi definiti). Ai sensi del Contratto di Pegno,
il presente diritto reale di garanzia è di pari grado e conferisce gli stessi
diritti del diritto di pegno creato sul Nuovo Certificato in pari data ai sensi
del Reimbursement Pledge Agreement, come modificato dal Reimbursement Italian
Supplement del 3 marzo 2003, sopra indicati.

I diritti di voto, i diritti amministrativi connessi e il diritto a percepire i
dividendi inerenti alle Nuove Azioni costituite in pegno e rappresentate dal
Nuovo Certificato sono regolati dalla Sezione 5 del Contratto di Pegno.

Si prende e si dà atto che, secondo quanto previsto nella Sezione 1 del
Contratto di Pegno, le azioni della Società complessivamente date in pegno (ivi
incluse le Nuove Azioni costituite in pegno) a favore dei Creditori Pignoratizi
non eccedono il 65 % del capitale sociale della Società.

Si dà atto che, ai sensi del Contratto di Pegno, Citicorp USA, Inc., quale
Collateral Agent, riceve il pegno di cui alla presente annotazione e pertanto,
oltre a continuare a custodire ininterrottamente il Nuovo Certificato
nell'interesse e per conto dei Creditori Pignoratizi di cui al Reimbursement
Agreement viene ora a custodire il medesimo anche nell'interesse e per conto dei
Creditori Pignoratizi, inclusi i loro successori e aventi causa, nonché delle
New Secured Parties (come definite nel Contratto di Pegno).

Si dà altresì atto che, ai sensi del Contratto di Pegno, i Creditori Pignoratizi
hanno dato mandato a CITICORP USA, Inc., quale Collateral Agent, a fare quanto
necessario affinchè la Società annoti sul Nuovo Certificato sia il trasferimento
del presente pegno di primo grado a favore di ogni successore o avente causa dei
Creditori Pignoratizi sia l'estensione del presente pegno di primo grado a
favore di nuovi soggetti che risultino creditori di MEMC Electronic Materials,
Inc. in base a quanto previsto nel Contratto di Pegno (ivi definiti quali New
Secured Parties), in entrambi i casi con pari grado e diritti rispetto alla
garanzia reale costituita a favore dei Creditori Pignoratizi di cui alla
presente annotazione.

[Luogo e Data] ______________________________
Un Amministratore


 

La costituzione in garanzia di cui sopra è stata annotata sul libro soci in data
odierna ai sensi del R.D. 29.3.1942 n. 239.

[Luogo e Data] ______________________________
Un Amministratore


 

EXHIBIT C

Text of the annotation of the pledge to be annotated on the share certificates
representing the New Shares of MEMC Electronic Materials, S.p.A. , upon their
issuance

Pursuant to Section 1 and 2 of the first degree deed of pledge (as amended on
March 3, 2003 by the Italian Supplement to the Bank Revolver Pledge Agreement
executed in the United States of America by way of exchange of correspondence)
dated December 21, 2001 (the "Deed of Pledge") by and

19 of 29



--------------------------------------------------------------------------------

between MEMC Electronic Materials, Inc., a company incorporated under the laws
of the United States of America, with registered office c/o The Corporation
Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware, U.S.A., as pledgor, CITICORP USA, Inc., a company incorporated under
the laws of the United States of America, with registered office at 2 Penns Way,
Suite 200, New Castle, Delaware, U.S.A., acting in its capacity as Collateral
Agent (as defined therein), in its own name and in the name and on behalf of the
Secured Parties (as specified hereinafter and defined, in the Deed of Pledge, as
Secured Parties), the newly issued shares of MEMC Electronic Materials S.p.A.
(the "Company") represented by this share certificate no.[ ] (respectively, the
"New Shares", as defined in the Deed of Pledge and the "New Certificate") -
already pledged and currently held by Citicorp USA, Inc. under the first degree
deed of pledge named (pursuant to the Deed of Pledge) Reimbursement Pledge
Agreement, as supplemented by the Reimbursement Italian Supplement dated March
3, 2003, executed by and between MEMC Electronic Materials, Inc. as pledgor,
Citicorp USA, Inc., as collateral agent, both in its own name and in the name
and on behalf of the secured parties indicated therein (hereinafter referred to
as the "Reimbursement Secured Parties") - are pledged by MEMC Electronic
Materials, Inc., in favor of:

Citicorp USA, Inc., a company incorporated under the laws of the United States
of America, with registered office at 2 Penns Way, Suite 200, New Castle,
Delaware, U.S.A. and UBS AG, Stamford Branch, a company incorporated under the
laws of Switzerland, with registered office at 671 Washington Boulevard,
Stamford, Connecticut, U.S.A. (the "Secured Parties"),

as security for the full payment and performance of the Bank Revolver
Obligations (as defined in the Deed of Pledge), including those obligations
arising from the Deed of Pledge itself, the Bank Revolving Credit Agreement and
the other Loan Documents. Pursuant to the Deed of Pledge, this security interest
ranks pari passu with and grants the same rights of the security interest of
even date created on the New Certificate pursuant to the Reimbursement Pledge
Agreement, as supplemented by the Reimbursement Italian Supplement dated March
3, 2003, referred to above.

The voting rights, the relating administrative rights and the right to receive
dividends in connection with the pledged New Shares and represented by the New
Certificate are governed by Section 5 of the Deed of Pledge.

It is acknowledged that, in accordance with Section 1 of the Deed of Pledge, the
shares of the Company pledged as a whole (including the pledged New Shares) in
favor of the Secured Parties do not exceed 65 % of the share capital of the
Company.

It is acknowledged that, pursuant to the Deed of Pledge, Citicorp USA, Inc., as
Collateral Agent, hereby receives the pledge referred to in this annotation and
thus, in addition to maintaining the uninterrupted custody of the Certificate on
behalf of and in the interest of the Reimbursement Agreement Secured Parties, it
now starts to hold the Certificate in custody also in the interest and on behalf
of the Secured Parties, including their successors or assignees, as well as of
any New Secured Party (as defined in the Deed of Pledge).

It is also acknowledged that, pursuant to the Deed of Pledge, the Secured
Parties instructed Citicorp USA, Inc., as Collateral Agent, to take all
necessary steps to have the Company annotating on the New Certificate the
transfer of this first degree security interest in favor of any successor or
transferee of the Secured Parties and the extension of this first degree
security interest in favor of any new party who may become a creditor of MEMC
Electronic Materials, Inc. pursuant to the Deed of Pledge (such new creditors
are defined New Secured Parties in the Deed of Pledge), in both cases pari passu
with and with the same rights attached to the security interest created in favor
of the Secured Parties referred to in this annotation.

20 of 29



--------------------------------------------------------------------------------

[Place and Date] ______________________________
A Director

 

The above security has been annotated in the shareholders' ledger of MEMC
Electronic Materials S.p.A. pursuant to Royal Decree No. 239/42

[Place and Date] ______________________________
A Director

EXHIBIT D

Testo dell'annotazione del pegno sulle Nuove Azioni da apporre sul libro soci
della MEMC Electronic Materials S.p.A.

Si prende e si dà atto che il socio unico MEMC Electronic Materials, Inc.,
società di diritto statunitense, con sede legale c/o The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware,
Stati Uniti d'America, la quale in data [ ] ha sottoscritto n. [ ] azioni
ordinarie di MEMC Electronic Materials S.p.A. (la "Società") del valore nominale
di Euro 0,48 ciascuna, rappresentate dal certificato azionario n. [] (il "Nuovo
Certificato") e corrispondenti, nel complesso, al [ ] del capitale sociale della
Società (le "Nuove Azioni"), ai sensi della Sezione 1 e 2 del contratto di pegno
di primo grado (come modificato in data 3 marzo 2003 dall'accordo denominato
Italian Supplement to the Bank Revolver Pledge Agreement concluso negli Stati
Uniti d'America attraverso scambio di corrispondenza) del 21 dicembre 2001 (il
"Contratto di Pegno") tra MEMC Electronic Materials Inc., in qualità di
costituente il pegno, e Cit icorp USA, Inc. società di diritto statunitense con
sede legale a 2 Penns Way, Suite 200, New Castle, Delaware, U.S.A., ed agente in
qualità di Collateral Agent (come definito nel Contratto di Pegno), sia in nome
proprio sia in nome e per conto dei Creditori Pignoratizi (come di seguito
indicati e definiti nel Contratto di Pegno quali Secured Parties), ha costituito
in pegno le Nuove Azioni rappresentate dal Certificato - già costituite in
garanzia e attualmente custodite da Citicorp USA, Inc. in base al contratto di
pegno di primo grado denominato (ai sensi del Contratto di Pegno) Reimbursement
Pledge Agreement, come modificato dal Reimbursement Italian Supplement del 3
marzo 2003, concluso tra MEMC Electronic Materials, Inc., in qualità di
costituente il pegno, Citicorp USA, Inc., in qualità di collateral agent, sia in
nome proprio sia in nome e per conto dei creditori pignoratizi ivi indicati (i
"Creditori Pignoratizi di cui al Reimb ursement Agreement") a favore di:

Citicorp USA, Inc., società di diritto statunitense, con sede legale a 2 Penns
Way, Suite 200, New Castle, Delaware, U.S.A., e UBS AG, Stamford Branch, società
di diritto svizzero, con sede 671 Washington Boulevard, Stamford, Connecticut,
U.S.A. (i "Creditori Pignoratizi")

a garanzia dell'integrale adempimento delle obbligazioni denominate Bank
Revolver Obligations (quali definite nel Contratto di Pegno), ivi incluse quelle
derivanti dal Contratto di Pegno, dal Bank Revolving Credit Agreement e dagli
altri Loan Documents (come ivi definiti). Ai sensi del Contratto di Pegno, il
presente diritto reale di garanzia è di pari grado e conferisce gli stessi
diritti del diritto di pegno creato sul Nuovo Certificato in pari data ai sensi
del Reimbursement Pledge Agreement, come modificato dal Reimbursement Italian
Supplement del 3 marzo 2003, sopra indicati.

21 of 29



--------------------------------------------------------------------------------

I diritti di voto, i diritti amministrativi connessi e il diritto a percepire i
dividendi inerenti alle Nuove Azioni costituite in pegno e rappresentate dal
Nuovo Certificato sono regolati dalla Sezione 5 del Contratto di Pegno.

Si prende e si dà atto che, secondo quanto previsto nella Sezione 1 del
Contratto di Pegno, le azioni della Società complessivamente date in pegno (ivi
incluse le Nuove Azioni costituite in pegno) non eccedono il 65 % del capitale
sociale della Società.

Si dà atto che, ai sensi del Contratto di Pegno, Citicorp USA, Inc., quale
Collateral Agent, riceve il pegno di cui alla presente annotazione e pertanto,
oltre a continuare a custodire ininterrottamente il Nuovo Certificato
nell'interesse e per conto dei Creditori Pignoratizi di cui al Reimbursement
Agreement, viene ora a custodire il medesimo anche nell'interesse e per conto
dei Creditori Pignoratizi, inclusi i loro successori e aventi causa, nonché
delle New Secured Parties (come definite nel Contratto di Pegno).

Si dà altresì atto che, ai sensi del Contratto di Pegno, i Creditori Pignoratizi
hanno dato mandato a Citicorp USA, Inc., quale Collateral Agent, a far quanto
necessario affinchè la Società annoti sul Nuovo Certificato sia il trasferimento
del presente pegno di primo grado a favore di ogni successore o avente causa dei
Creditori Pignoratizi sia l'estensione del presente pegno di primo grado a
favore di nuovi soggetti che risultino creditori di MEMC Electronic Materials,
Inc. in base a quanto previsto nel Contratto di Pegno (ivi definiti quali New
Secured Parties), in entrambi i casi con pari grado e diritti rispetto alla
garanzia reale costituita a favore dei Creditori Pignoratizi di cui alla
presente annotazione.

[Luogo e Data] ______________________________
Un Amministratore



EXHIBIT D

Text of the annotation of the Pledge of the New Shares to be included on the
shareholders' book of MEMC Electronic Materials S.p.A.

It is acknowledged that the sole shareholder MEMC Electronic Materials, Inc., a
company incorporated under the laws of the United States of America, with
registered office c/o The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware, U.S.A. which on [ ] subscribed to [ ]
ordinary shares of MEMC Electronic Materials S.p.A. (the "Company"), with a par
value of Euro 0,48 each, represented by share certificate No. [ ] (the "New
Certificate") and representing, as a whole, [ ]% of the share capital of the
Company (the "New Shares"), pursuant to Section 1 and 2 of the first degree deed
of pledge (as amended on March 3, 2003 by the Italian Supplement to the Bank
Revolver Pledge Agreement executed in the United States of America by way of
exchange of correspondence) dated December 21, 2001 (the "Deed of Pledge") by
and between MEMC Electronic Materials, Inc., as pledgor, and CITICORP USA, Inc.
a company incorporated under the laws of the United States of America, with
registered office at 2 Penns Way, Suite 200, New Castle, Delaware, U.S.A and
acting in its capacity as Collateral Agent (as defined therein), in its own name
and in the name and on behalf of the Secured Parties (as defined herinafter),
has pledged the New Shares, represented by the New Certificate, - already
pledged and currently held by Citicorp USA, Inc. under the first degree deed of
pledge named (pursuant to the Deed of Pledge) Reimbursement Pledge Agreement, as
supplemented by the Reimbursement Italian Supplement dated March 3, 2003,
executed by and between MEMC Electronic Materials, Inc. as pledgor, Citicorp
USA, Inc., as collateral agent, both in its own name and in the name and on
behalf of the Secured Parties indicated therein (hereinafter referred to as the
"Reimbursement Secured Parties") - in favor of:

22 of 29



--------------------------------------------------------------------------------

Citicorp USA, Inc, a company incorporated under the laws of the United States od
America, with registered office at 2 Penns Way, Suite 200, New Castle, Delaware,
U.S.A., and UBS AG, Stamford Branch, a company incorporated under the laws of
Switzerland, with registered office at 671 Washington Boulevard, Stamford,
Connecticut, U.S.A. (the "Secured Parties"),

as security for the full payment and performance of the Bank Revolver
Obligations (as defined in the Deed of Pledge), including those obligations
arising from the Deed of Pledge itself, the Bank Revolver Credit Agreement and
the other Loan Documents (as defined in the Bank Revolving Credit Agreement).
Pursuant to the Deed of Pledge, this security interest ranks pari passu with and
grants the same rights of the security interest created on the same date hereof
on the New Certificate pursuant to the pledge agreement denominated
Reimbursement Pledge Agreement, as supplemented by the Reimbursement Italian
Supplement dated March 3, 2003, referred to hereinabove.

The voting rights, the relating administrative rights and the right to receive
dividends in connection with the pledged New Shares and represented by the New
Certificate are governed by Section 5 of the Deed of Pledge.

It is acknowledged that, in accordance with Section 1 of the Deed of Pledge, the
shares of the Company pledged as a whole (including the pledged New Shares) do
not exceed 65 % of the share capital of the Company.

It is acknowledged that, pursuant to the Deed of Pledge, Citicorp USA, Inc., as
Collateral Agent, hereby receives the pledge referred to in this annotation and
thus, in addition to maintaining the uninterrupted custody of the Certificate on
behalf of and in the interest of the Reimbursement Secured Parties, it now
starts to hold the Certificate in custody also in the interest and on behalf of
the Secured Parties, including their successors or assignees, as well as of any
New Secured Party (as defined in the Deed of Pledge).

It is also acknowledged that, pursuant to the Deed of Pledge, the Secured
Parties instructed Citicorp USA, Inc., as Collateral Agent, to take all steps
necessry to have the Company annotating on the New Certificate the transfer of
this first degree security interest in favor of any successor or assignee of the
Secured Parties and the extension of this first degree security interest in
favor of any new party who may become a creditor of MEMC Electronic Materials,
Inc. pursuant to the Deed of Pledge (such new creditors are defined New Secured
Parties in the Deed of Pledge), in both cases pari passu with and with the same
rights attached to the security interest created in favor of the Secured Parties
referred to in this annotation.

[Place and Date] ______________________________
A Director


EXHIBIT E

Testo dell'annotazione del pegno a favore di Nuovi Creditori Pignoratizi da
apporre sui certificati azionari di MEMC Electronic Materials S.p.A.

Si prende e si dà atto che, su richiesta di CITICORP USA, Inc., società di
diritto statunitense, con sede legale a 2 Penns Way, Suite 200 New Castle,
Delaware, Stati Uniti d'America, ed agente anche in nome e per conto di
[inserire la denominazione sociale del Nuovo Creditore Pignoratizio], società di
diritto [ ], con sede legale in [ ], ai sensi della Sezione 2 del contratto di
pegno di primo grado (come modificato, in data 3 marzo 2003, dall'accordo
denominato Italian Supplement to the Bank Revolver Pledge

23 of 29



--------------------------------------------------------------------------------

Agreement concluso negli Stati Uniti d'America, attraverso scambio di
corrispondenza) del 21 dicembre 2001 (il "Contratto di Pegno") tra MEMC
Electronic Materials, Inc., società di diritto statunitense, con sede legale c/o
The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, Stati Uniti d'America, in qualità di costituente il pegno,
e Citicorp USA, Inc., agente in qualità di Col lateral Agent (come definito nel
Contratto di Pegno), sia in nome proprio sia in nome e per conto dei Creditori
Pignoratizi (come definiti nel Contratto di Pegno), il pegno di primo grado, già
costituito sul presente certificato azionario n. [ ] (il "Certificato"
attualmente custodito da Citicorp USA, Inc.), da MEMC Electronic Materials, Inc.
in favore dei Creditori Pignoratizi, si intende esteso, con pari grado e
diritti, anche a favore di [inserire la denominazione sociale del Nuovo
Creditore Pignoratizio], a garanzia dell'integrale adempimento delle
obbligazioni nei confronti di [inserire la denominazione sociale del Nuovo
Creditore Pignoratizio] denominate Bank Revolver Obligations (come definite nel
Contratto di Pegno), ivi incluse quelle derivanti dallo stesso Contratto di
Pegno, dal Bank Revolving Credit Agreement e dai Loan Documents, tra cui il
contratto denominato [ ] del [ ], concluso in [ ], tra [inserire la
denominazione sociale delle parti, inclu so il Nuovo Creditore Pignoratizio].

Si dà atto che il pegno di primo grado costituito sul Certificato è regolato dal
Contratto di Pegno, in quanto applicabile e, pertanto, i diritti di voto, i
diritti amministrativi connessi e il diritto a percepire i dividendi inerenti
alle Azioni rappresentate dal Certificato sono regolati dalla sezione 5 del
Contratto di Pegno.

Si dà altresì atto che, ai sensi del Contratto di Pegno, Citicorp USA, Inc.,
quale Collateral Agent, riceve il pegno di cui alla presente annotazione e
pertanto, oltre a continuare a custodire ininterrottamente il Certificato
nell'interesse e per conto dei Creditori Pignoratizi, ivi inclusi i loro
successori, aventi causa e le New Secured Parties (come definite nel Contratto
di Pegno), viene ora a custodire il medesimo anche nell'interesse e per conto di
[inserire la denominazione sociale del Nuovo Creditore Pignoratizio], ivi
inclusi i suoi successori e aventi causa.

Si dà infine atto che il pegno di primo grado esteso a favore di [inserire la
denominazione sociale del Nuovo Creditore Pignoratizio] per effetto della
presente annotazione ha lo stesso grado e conferisce gli stessi diritti della
garanzia reale costituita sul Certificato a favore dei Creditori Pignoratizi in
base al Contratto di Pegno, ferma restando l'esistenza sul Certificato del
concorrente pegno di pari grado costituito a seguito del Reimbursement Pledge
Agreement, come modificato dal Reimbursement Italian Supplement del 3 marzo
2003, concluso tra MEMC Electronic Materials, Inc., in qualità di costituente il
pegno e Citicorp U.SA., Inc. in qualità di collateral agent, sia in nome proprio
sia in nome e per conto dei creditori pignoratizi ivi indicati.

[Luogo e Data] ______________________________
Un Amministratore


La costituzione in garanzia di cui sopra è stata annotata sul libro soci in data
odierna ai sensi del R.D. 29.3.1942 n. 239.

[Luogo e Data] ______________________________
Un Amministratore


EXHIBIT E

Text of the annotation of the Pledge in favor of the New Secured Parties to be
inscribed on the share certificates of MEMC Electronic Materials S.p.A.

24 of 29



--------------------------------------------------------------------------------

It is acknowledged that, upon request of CITICORP USA, Inc., a company
incorporated under the laws of the United States of America with registered
office at 2, Penns Way, Suite 200, New Castle, Delaware, United States of
America, acting also in the name and on behalf of [name of the New Secured
Party], a company incorporated under the laws of with registered office at [ ],
pursuant to Section 2 of the first degree deed of pledge (as supplemented, on
March 3, 2003, by the Italian Supplement to the Bank Revolver Pledge Agreement
executed in the United States of America by way of exchange of correspondence)
dated December 21, 2001, (the "Deed of Pledge") between MEMC Electronic
Materials, Inc., a company incorporated under the laws of the United States of
America, with registered office c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, United States of
America, as pledgor, and Citicorp USA, Inc., acting in its capacity as Collate
ral Agent (as defined in the Deed of Pledge), in its own name and in the name
and on behalf of the Secured Parties (as defined in the Deed of Pledge), the
first degree pledge already created on this share certificate No. [ ] (the
"Certificate", currently held in custody by Citicorp USA, Inc.), by MEMC
Electronic Materials, Inc. in favor of the Secured Parties is hereby extended,
pari passu with and with equal rights, also in favor of [name of the New Secured
Party], as security for the full payment and performance of the Bank Revolver
Obligations (as defined in the Deed of Pledge) with respect to [name of the New
Secured Party], including those obligations arising from the Deed of Pledge
itself, from the Bank Revolving Credit Agreement and from the Loan Documents,
including the agreement denominated [ ] and executed in [ ], on [ ], by and
between [name of the parties thereof, including the New Secured Party].

It is acknowledged that the first degree pledge created on the Certificate is
governed by the Deed of Pledge, as applicable and, therefore, the voting rights,
the right to receive dividends and the relating administrative rights attached
to the Shares represented by the Certificate are governed by Section 5 of the
Deed of Pledge.

It is also acknowledged that, pursuant to the Deed of Pledge, Citicorp USA,
Inc., in its capacity as Collateral Agent, hereby receives the pledge to which
this notation pertains and, thus, in addition to maintaining the uninterrupted
custody of the Certificate in the interest and on behalf of the Secured Parties,
including their successors or assignees, and the New Secured Parties (as defined
in the Deed of Pledge), it now starts to hold the Certificate in custody also on
behalf of [name of New Secured Party], including its successors or assignees.

Lastly, it is acknowledged that the first degree pledge extended in favor of the
[name of New Secured Party] pursuant to this annotation grants the same rights
of, and is pari passu with, the security interest created on the Certificate in
favor of the Secured Parties pursuant to the Deed of Pledge, it being understood
that on the Certificate is already existing a pari passu security interests
created pursuant to the Reimbursement Pledge Agreement as supplemented by the
Reimbursement Italian Supplement dated March 3, 2003, executed by and between
MEMC Electronic Materials, Inc., as pledgor, and Citicorp USA, Inc. as
collateral agent, acting in its own name and in the name and behalf of the
secured parties thereunder.

[Place and Date] ______________________________
A Director

A notation regarding the above security interest has been made in the
shareholders' book of MEMC Electronic Materials S.p.A. pursuant to Royal Decree
No. 239/42.

[Place and Date] ______________________________
A Director

25 of 29



--------------------------------------------------------------------------------

EXHIBIT F

Testo dell'annotazione del pegno a favore di Nuovi Creditori Pignoratizi da
apporre sul libro soci di MEMC Electronic Materials S.p.A.

Si prende e si dà atto che, su richiesta di CITICORP USA, Inc., società di
diritto statunitense, con sede legale a 2 Penns Way, Suite 200 New Castle,
Delaware, Stati Uniti d'America, ed agente anche in nome e per conto di
[inserire la denominazione sociale del Nuovo Creditore Pignoratizio], società di
diritto [ ], con sede legale in [ ], ai sensi della Sezione 2 del contratto di
pegno di primo grado (come modificato, in data 3 Marzo 2003, dall'accordo
denominato Italian Supplement to the Bank Revolver Pledge Agreement concluso
negli Stati Uniti d'America, attraverso scambio di corrispondenza) del 21
dicembre 2001 (il "Contratto di Pegno") tra il socio unico MEMC Electronic
Materials, Inc., società di diritto statunitense, con sede legale c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, Stati Uniti d'America, in qualità di costituente il pegno,
e Citicorp USA, Inc., agente in qualit&ag rave; di Collateral Agent (come
definito nel Contratto di Pegno), sia in nome proprio sia in nome e per conto
dei Creditori Pignoratizi (come definiti nel Contratto di Pegno), il pegno di
primo grado già costituito sul presente certificato azionario n. [ ] della
Società (il "Certificato"), da parte di MEMC Electronic Materials, Inc. in
favore dei Creditori Pignoratizi, si intende esteso, con pari grado e diritti,
anche a favore di [inserire la denominazione sociale del Nuovo Creditore
Pignoratizio], a garanzia dell'integrale adempimento delle obbligazioni nei
confronti di [inserire la denominazione sociale del Nuovo Creditore
Pignoratizio] denominate Bank Revolver Obligations (come definite nel Contratto
di Pegno), ivi incluse quelle derivanti dallo stesso Contratto di Pegno, dal
Bank Revolving Credit Agreement e dai Loan Documents, tra cui il contratto
denominato [ ] del [ ], concluso in [ ], tra [inserire la denominazione sociale
delle parti, inclu so il Nuovo Creditore Pignoratizio].

Si dà atto che il pegno di primo grado costituito sul Certificato è regolato dal
Contratto di Pegno, in quanto applicabile e, pertanto, i diritti di voto, i
diritti amministrativi connessi e il diritto a percepire i dividendi inerenti
alle Azioni rappresentate dal Certificato sono regolati dalla sezione 5 del
Contratto di Pegno.

Si dà altresì atto che, ai sensi del Contratto di Pegno, Citicorp USA, Inc.,
quale Collateral Agent, riceve il pegno di cui alla presente annotazione e
pertanto, oltre a continuare a custodire ininterrottamente il Certificato
nell'interesse e per conto dei Creditori Pignoratizi, ivi inclusi i loro
successori, aventi causa e le New Secured Parties (come definite nel Contratto
di Pegno), viene ora a custodire il medesimo anche nell'interesse e per conto di
[inserire la denominazione sociale del Nuovo Creditore Pignoratizio], ivi
inclusi i suoi successori e aventi causa.

Si dà infine atto che il pegno di primo grado esteso a favore di [inserire la
denominazione sociale del Nuovo Creditore Pignoratizio] per effetto della
presente annotazione ha lo stesso grado e conferisce gli stessi diritti della
garanzia reale costituita sul Certificato a favore dei Creditori Pignoratizi in
base al Contratto di Pegno, ferma restando l'esistenza sul Certificato del
concorrente pegno di pari grado costituito a seguito del Reimbursement Pledge
Agreement, come modificato dal Reimbursement Italian Supplement del 3 marzo
2003, concluso tra MEMC Electronic Material, Inc., in qualità di costituente il
pegno e Citicorp U.S.A., Inc. in qualità di collateral agent, sia in nome
proprio sia in nome e per conto dei creditori pignoratizi ivi indicati.

26 of 29



--------------------------------------------------------------------------------

[Luogo e Data] ______________________________
Un Amministratore


EXHIBIT F

Text of the annotation in the shareholders' book of MEMC Electronic Materials
S.p.A. of the pledge in favour of New Secured Parties

It is hereby acknowledged that, upon request of CITICORP USA, Inc., a company
incorporated under the laws of the United States of America, with registered
office at 2, Penns Way, Suite 200, New Castle, Delaware, United States of
America, acting also in the name and on behalf of [name of the New Secured
Party], a company incorpored under the laws of [ ], with registered office at [
], pursuant to Section 2 of the first degree deed of pledge (as supplemented, on
March 3, 2003, by the Italian Supplement to the Bank Revolver Pledge Agreement
executed in the United States of America by way of exchange of correspondence)
dated December 21, 2001 (the "Deed of Pledge") between the sole shareholder MEMC
Electronic Materials, Inc., a company incorporated under the laws of the United
States of America, with registered office c/o The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware, United
States of America, as pledgor, and Citicorp USA, Inc., ac ting in its capacity
as Collateral Agent (as defined in the Deed of Pledge), in its own name and in
the name and on behalf of the Secured Parties (as defined in the Deed of
Pledge), the first degree pledge already created in favor of the Secured Parties
on this Company's share certificate No. [ ] (the "Certificate"), by MEMC
Electronic Materials, Inc. in favor of the Secured Parties is hereby extended,
pari passu with and with equal rights, also in favor of [name of the New Secured
Party], as security for the full payment and performance of the Bank Revolver
Obligations (as defined in the Deed of Pledge) with respect to [name of the New
Secured Party], including those obligations arising from the Deed of Pledge,
from the Bank Revolving Credit Agreement and from the Loan Documents, including
the agreement named [ ] and executed in [ ], on [ ], by and between [name of the
parties thereof, including the New Secured Party].

It is acknowledged that the first degree pledge created on the Certificate is
governed by the Deed of Pledge, as applicable and, therefore, the voting rights,
the right to receive dividends and the relating administrative rights attached
to the Share represented by the Certificate, are governed by Section 5 of the
Deed of Pledge.

It is also acknowledged that, pursuant to the Deed of Pledge, Citicorp USA,
Inc., in its capacity as Collateral Agent, hereby receives the pledge to which
this notation pertains and, thus, in addition to maintaining the uninterrupted
custody of the Certificate in the interest and on behalf of the Secured Parties,
including their successors or assignees, and the New Secured Parties (as defined
in the Deed of Pledge), shall now start to hold the Certificate in custody also
on behalf of [name of New Secured Party], including its successors or assignees.

Lastly, it is acknowledged that the first degree pledge extended in favor of the
[name of New Secured Party] pursuant to this annotation grants the same rights
of, and is pari passu with, the security interest created on the Certificate in
favor of the Secured Parties pursuant to the Deed of Pledge, it being understood
that on the Certificate is already existing a pari passu security interests
created pursuant to the Reimbursement Pledge Agreement as supplemented by the
Reimbursement Italian Supplement dated March 3, 2003, executed by and between
MEMC Electronic Materials, Inc., as pledgor, and CITICORP U.S.A., Inc. as
collateral agent, acting in its own name and in the name and behalf of the
secured parties thereunder.

27 of 29



--------------------------------------------------------------------------------

[Place and Date] ______________________________
A Director

 

EXHIBIT G

[Letterhead of CiticorpUSA, INC.]

New Secured Party Notice

To:  Chairman of the Board of Directors

  MEMC Electronic Materials S.p.A.
Viale Gherzi n. 31
Novara
Italy    

 

c.c.: MEMC Electronic Materials, Inc

  c/o The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, Delaware    

To the attention of [ ]

From: Citicorp USA, Inc.

Dated:  [ ]

Re: Italian Supplement to the Bank Revolver Pledge Agreement dated March 3, 2003

Dear Sirs,

 1. We refer to the deed of pledge (Contratto di pegno) executed and delivered
    in United States of America on December 21, 2001 by and between MEMC
    Electronic Materials, Inc., Pledgor, and Citicorp USA, Inc., Collateral
    Agent, also in the name and on behalf of the Secured Parties, as
    supplemented by an Italian Supplement dated March 3, 2003 (the "Bank
    Revolver Italian Supplement"). This is a New Secured Party Notice. The terms
    in capital letters shall bear the meanings indicated beside each one of them
    or, absent any indication, shall have the same meaning assigned to them
    under the Bank Revolver Italian Supplement.
 2. We confirm that, pursuant to [insert details of the Loan Document pursuant
    to which the New Secured Party has become a Secured Party], [insert
    corporate name of the New

28 of 29



--------------------------------------------------------------------------------

> > Secured Party], a company incorporated under the laws of [ ], with
> > registered office in [], has become a [Lender] under the Bank Revolving
> > Credit Agreement.

 1. Pursuant to Section 2 of the Bank Revolver Italian Supplement, we request to
    annotate the extension of the Pledge in favor of [insert corporate name of
    the New Secured Party] on the Certificate [add, if applicable: and on the
    certificates representing the New Shares], substantially in the form
    indicated in Exhibit E to the Bank Revolver Italian Supplement. We also
    request to annotate such extension of the Pledge in the shareholders' book
    of MEMC Electronic Materials S.p.A. substantially in the form indicated in
    Exhibit F to the Bank Revolver Italian Supplement.

 

> > > [Date]
> > > 
> > > Signed:
> > > 
> > > Citicorp USA, Inc.
> > > 
> > > [Name]
> > > [Title]
> > > 
> > > > 

29 of 29

 